UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7549



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JOHN PATRICK MCSHEFFREY,

                                            Defendant - Appellant.



                            No. 95-7665



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JOHN PATRICK MCSHEFFREY,

                                            Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-76-N, CA-95-594-2)

Submitted:   February 27, 1996            Decided:   March 13, 1996
Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se. George Maralan Kelley,
III, Mark Anthony Exley, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying his
second 28 U.S.C. § 2255 (1988) motion and denying leave to amend

his original § 2255 complaint. We have reviewed the record and the

district court's opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. United States

v. McSheffrey, Nos. CR-92-76-N; CA-95-594-2 (E.D. Va. July 20,

1995; Oct. 5, 1995). We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED


                                2
3